Order filed March 26, 2020




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00174-CV
                                   ____________

                        TAIMOOR GILANI, Appellant

                                         V.

                  RIVER PARK CROSSING, LLC, Appellee


               On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 19-DCV-265038

                                    ORDER

      The notice of appeal in this case was filed February 28, 2020. To date, the
filing fee of $205.00 has not been paid. No evidence that appellant is excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before April 10, 2020. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                  PER CURIAM



Panel Consists of Justices Bourliot, Hassan, and Poissant.